         Case 4:20-cv-00068-BRW Document 10 Filed 05/08/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JAMES EDWARD DOTSON, JR.,                                                        PLAINTIFF
ADC #115565

v.                                4:20CV00068-BRW-JTK

KING, et al.                                                                  DEFENDANTS

                                         JUDGMENT

       Consistent with the Order entered today, this case is DISMISSED without prejudice.

       I certify that an in forma pauperis appeal from this Judgment and accompanying

Order would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 8th day of May, 2020.



                                            Billy Roy Wilson
                                            UNITED STATES DISTRICT JUDGE




                                               1
